DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I to claims 1-3 in the reply filed on 9/9/2022 is acknowledged.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  Claims 1 and 2 recite KHCO3. This should be KHCO3.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al “CO2 electroreduction with enhanced ethylene and ethanol selectivity via nanostructuring of polycrystalline copper” ChemElectroChem, 2016, Vol 3, Issue 6, p. 1012-1019.
As to claim 1, Kwon teaches a method comprising:
performing anodic halogenation (oxidative halogenation) of copper foils to create a CuX layer (Kwon, p. 5-7);
performing subsequent oxide-formation in a KHCO3 electrolyte (Kwon, p. 5-7); and
performing an electroreduction in a neutral KHCO3 electrolyte to generate a metallic copper catalyst (Kwon, p. 5-7).
As stated within Kwon, a copper foil was placed into a neutral KHCO-3 solution that initially contains a halide (KCl, KI, etc.). During the oxidation cycle the copper foil is anodically halogenated to form a CuX film (X being a halogen) which is then converted to a copper oxide in solution. Upon application of the reduction potential, the formed copper oxide is reduced to a metallic copper catalyst.
As to claim 3, Kwon teaches the anodic halogenation further comprises applying an oxidative potential to an electropolished copper foil that is immersed in an electrolyte containing halide ions (Kwon, p. 5-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon as applied to claim 1 above, and further in view of Chen et al “Stable and selective electrochemical reduction of carbon dioxide to ethylene on copper mesocrystals” Catal. Sci. Technol., 2015, 5, 161-168 in view of Han et al “A reconstructed porous copper surface promotes selective and efficiency toward C2 products by electrocatalytic CO2 reduction” Chem. Sci., 2020, 11, 10698-10704 or Wang et al “Rapid and Scalable Synthesis of Cuprous Halide-Derived Copper Nano-Architectures for Selective Electrochemical Reduction of Carbon Dioxide” Nano Letters, 2019, 19, 3925-3932.
As to claim 2, Kwon teaches to the method of claim 1.
Kwon teaches performing the electroreduction in a neutral KHCO3 electrolyte (p. 7).
Kwon does not teach performing the electroreduction by linear sweep voltammetry.
Chen teaches of the formation of an improved catalyst for selectivity and efficiency from copper catalyst performing carbon dioxide reduction processes (Chen, Abstract).
Chen additionally teaches that the catalyst is formed by an in situ reduction of a CuCl film during the carbon dioxide process. Chen states the halogenation and reduction steps can be performed separately (Chen, p. 162-163).
Han teaches improved selective copper catalysts for carbon dioxide reduction processes (Han, Abstract). 
Han additionally teaches that the electrolysis process (carbon dioxide reduction) is carried out at potentials ranging from -0.69 V to -1.19 V (performing LSV) in order to produce the desired products (Han, p. 10700-10701 and Fig. 3).
Alternatively Wang teaches of stable and efficient copper catalyst for carbon dioxide reduction (Wang, Abstract).
Wang additionally teaches evaluation of the copper catalysts is performed at potentials ranging from -0.5 V to -0.95 V (Wang, p. 3929 and Fig. 4).
As Kwon teaches the copper halide film readily converts to the oxide in the electrolyte (Kwon, p. 2), one of ordinary skill in the art before the effective filing date of the claimed invention would expect a predictable result in performing the oxidation and reduction steps as separate distinct steps as per Chen who discloses such a separation and further in view of Han or Wang so as to utilize a LSV process as the reducing process during the carbon dioxide reduction process in forming the improved selective and efficient catalyst structure and composition.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759


/BRIAN W COHEN/
Primary Examiner, Art Unit 1759